Citation Nr: 0121670	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-18 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to priority scheduling of Department of Veterans 
Affairs (VA) medical treatment.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Medical Center 
(VAMC) in Prescott, Arizona, which denied the benefit claimed 
on appeal.

In January 2001, the Board remanded the issue for further 
development.  The requested developments have been 
accomplished to the extent necessary and the case is now 
ready for appellate review.


FINDINGS OF FACT

1.  In April 1999, the veteran expressed his disagreement 
with the manner in which he was scheduled for medical 
appointments at the VAMC in Prescott, Arizona.

2.  There is no dispute as to the level of the veteran's 
eligibility for Priority 1 medical treatment.

3.  The veteran has raised no justiciable issue before the 
Board.


CONCLUSION OF LAW

Entitlement to priority scheduling of VA medical treatment is 
not a justiciable issue and the veteran's claim is dismissed 
for lack of jurisdiction.  38 U.S.C.A. §§ 1705, 1721, 7304 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 17.34-.38, 20.101 
(2000); Pub. L. 104-262, Veterans' Health Care Eligibility 
Reform Act of 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
priority in the scheduling of his medical appointments.  He 
asserts that, as a veteran rated totally disabled due to 
service-connected disability, he is entitled to the highest 
priority of medical services and has found it extremely 
difficult to get medical appointments.  He reports that he 
has made the trip from home to the VAMC only to learn that 
his appointment had been changed or canceled.  He also 
maintains that there are many others having lower priorities 
than him who have appointments ahead of his.

In a Statement of the Case dated in August 1999, the 
originating agency informed the veteran that Public Law 104-
262 identified him as belonging to Priority Group 1, which 
included veterans with service-connected disabilities rated 
50 percent or more.  Based on this Priority 1 status, the 
veteran was entitled to receive comprehensive health care, 
both inpatient and outpatient, from VA.  However, this 
entitlement did not include priority scheduling ahead of 
other veterans seeking care.  (Emphasis in original).  It was 
stated that Public Law 104-262 required that the same 
services were available to all enrolled veterans regardless 
of priority.

The Veterans' Health Care Eligibility Reform Act of 1996 
(Act), Pub. L. 104-262, § 104, codified at 38 U.S.C. § 1704 
et seq, directs VA to establish and operate an annual patient 
enrollment system for providing hospital and medical care to 
veterans.  38 U.S.C.A. § 1705.  The Act provides for the 
annual enrollment of individual veterans based upon the 
veteran's application and the assignment of the veteran to 
one of seven specified priority categories.  The first 
category covers veterans with service-connected disabilities 
rated 50 percent or greater.  38 U.S.C.A. § 1705(a)(1).  The 
statute provides that medical care will be provided to the 
categories "in the order listed."  38 U.S.C.A. § 1705(a).

On October 6, 1999, VA published the final rules, which were 
codified at 38 C.F.R. §§ 17.34-17.38.  64 Fed. Reg. 54207 
(Oct. 6, 1999).  The regulations cover the enrollment and 
disenrollment process; the medical benefits package which 
describes the hospital care and medical services that will be 
provided to enrolled veterans; and the procedure for 
announcing which priority categories will be enrolled for the 
ensuing annual period, based on VA's financial projections.  
64 Fed. Reg. at 54212-54218.  At 38 C.F.R. § 17.36(b), the 
regulations provide that veterans with a singular or combined 
rating of 50 percent or greater based on one or more service-
connected disabilities or unemployability are given the 
highest priority for hospital and outpatient care.  The 
United States Court of Appeals for the Federal Circuit issued 
a decision in July 2001, Eastern Paralyzed Veterans Ass'n v. 
Secretary of Veterans Affairs, No. 00-7036 (Fed. Cir. July 
19, 2001), which upheld the constitutionality of the 
regulations.

As an initial matter, it is apparent to the Board that the 
veteran does not challenge his basic eligibility to medical 
services.  His position as a Priority 1 patient is 
undisputed.  Rather, he objects to the scheduling of medical 
appointments and related that he had been rescheduled to 
accommodate those with lower priorities.

First, there is no question that issues of eligibility 
determinations of the Veterans Health Administration are 
within the purview of the Board's jurisdiction.  
Specifically, the regulation expressly states that the 
Board's appellate jurisdiction extends to questions of 
eligibility for hospitalization, outpatient treatment, and 
nursing home and domiciliary care.  See 38 C.F.R. § 20.101(b) 
(2000) (emphasis added).  As the veteran is already assigned 
to the highest priority, there is no issue raised as to his 
eligibility.  Significantly, within that same regulation, 
medical determinations, such as a determination of the need 
for medical care and treatment, are found not to be 
adjudicative matters and are beyond the Board's jurisdiction.  
See 38 C.F.R. § 20.101(b) (2000) (emphasis added).  That is 
to say, the Board is expressly prohibited by the regulations 
to address issues related to medical care.  

In this case, while the Board appreciates and understands the 
veteran's frustration with scheduling issues, the Board finds 
that the scheduling of appointments for medical treatment is 
a medical determination which must be established by the 
treating physician and the medical facility.  Issues of 
whether a veteran should be scheduled for an appointment in 
one week, one month, six months, or one year, is a decision 
made by the physician.  To the extent the medical center 
cannot schedule the veteran at the time determined by his 
physician, that issue must be resolved by the physician and 
the medical center and is not within the scope of the Board's 
review.  

Further, whether Patient-X should receive medical treatment 
before Patient-Y is also a medical determination.  Beyond the 
basic eligibility requirements which must be followed, the 
Board is not prepared to mandate to the physicians or to the 
medical facilities which veterans are in the greatest need of 
medical attention and which should receive priority in 
scheduling.  The veteran's vague assertions that other lower-
priority veteran are being scheduled ahead of him is a 
medical matter for his treating physician and the medical 
center, not a legal matter for the Board.  

While a finding that scheduling a medical appointment is a 
medical matter seems intuitive to the Board, it is also 
supported by the medical evidence.  For example, the most 
recent outpatient treatment records associated with the 
claims file, dated in the 1980s, reflect that the veteran's 
examining physician typically noted in the record the time 
the veteran should be scheduled for follow-up medical care.  
Historically, the Board has found this practice by the 
treating physicians to be typical.  Of course, there may be a 
change in condition or circumstance which would require 
medical treatment before the date of the follow-up 
appointment, but the Board is persuaded that a notation by 
the treating physician in the medical record as to the 
scheduling of the next appointment is the type of "medical 
determination" anticipated by the regulations and expressly 
excluded from the Board's jurisdiction.

The Board also finds support for the proposition that 
scheduling an appointment is a medical determination in other 
sections of the regulations.  For example, the regulations 
mandate that if a veteran breaks a medical appointment 
without a reasonable excuse on two occasions, it will be 
"deemed to be a refusal to accept VA treatment."  See 
38 C.F.R. § 17.100 (2000) (refusal of treatment by 
unnecessarily breaking appointments).  Implicit in the 
language of the regulation is the relationship between 
medical treatment and the scheduled appointments.  
Accordingly, it is the opinion of the Board that the 
scheduling of appointments is a medical determination as to 
the need for medical care and treatment, and is expressly 
beyond the scope of the Board's jurisdiction under 38 C.F.R. 
§ 20.101 (2000) (jurisdiction of the Board).

As a procedural matter, the Board finds that the Board's 
January 2001 remand does not, in and of itself, now confirm 
jurisdiction on the Board.  The Board's January 2001 remand 
was undertaken as a preliminary matter for the purpose of 
associating records with the claims file which were under the 
constructive possession of VA.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Once the claims file is complete, the Board 
is compelled to consider the threshold question of 
jurisdiction and finds that it does not, in fact, have 
jurisdiction over the veteran's claim. 

Finally, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminated the concept 
of well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.

In this case, the Board finds that VA has met its duty to 
assist the veteran in the development of these claims under 
the Veterans Claims Assistance Act.  By virtue of the 
information contained in the letters from the VAMC issued 
during the pendency of the appeal, the veteran and his 
attorney were given notice of the relevant law applicable to 
the claim.  Moreover, the veteran's claim was the subject of 
a Board remand in January 2001.  Further, the Board notes 
that the VAMC made reasonable efforts to obtain relevant 
records identified by the veteran and, in fact, it appears 
that essentially all evidence identified by the veteran 
relevant to this claim has been associated with the claims 
file.  While the veteran's initial letters to the VAMC dated 
apparently in May 1998 and December 1998 are not associated 
with the claims file, the Board finds that they are not 
dispositive to the issue on appeal and would not establish 
entitlement, regardless of the content. Therefore, the Board 
finds that the requirements of the Veterans Claim Assistance 
Act have been satisfied.


ORDER

The claim for entitlement to priority scheduling of 
Department of Veterans Affairs (VA) medical treatment is 
dismissed for lack of jurisdiction.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

